DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is responsive to the application Nº 17404820 filed on August 17th, 2021 in which claims 1-15 are pending and ready for examination.

Information Disclosure Statement
3.	Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS have been considered.

Priority
4.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
5.	The examiner contends that the drawings submitted on 08/17/2021 are acceptable for examination proceedings.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1-10 and 12-14 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Sugawara (JP Pub. Nº 2014-193563).

9.	Regarding independent claim 1: Sugawara disclosed a thermal print head ([0027], line 1; also see Fig. 3, reference 11), comprising: 
 	a substrate ([0016], line 3; also see Fig. 1, reference 22), having a main surface facing a thickness direction ([0017], line 2; also see Fig. 1, reference 80), and a protruding surface connected to the main surface and protruding toward one side which the main surface faces in the thickness direction ([0017], lines 3-4; also see Fig. 1, reference 81); 
 	a resistance layer ([0016], line 3; also see Fig. 1, reference 27), including a plurality of heating portions arranged in a main scan direction, and formed on the main surface and the protruding surface ([0021], lines 3-5; also see Fig. 1, reference 26); and 
 	a wiring layer, formed in contact with the resistance layer, and conductive to the plurality of heating portions ([0016], lines 3-4; also see Fig. 1, reference 28), wherein 
 	the protruding surface includes a top surface parallel to the main surface ([0019], line 5; also see Fig. 1, reference 84), and a pair of inclined surfaces connected to the top surface and the main surface and arranged apart from each other in a secondary scan direction ([0018], lines 1-3; also see Fig. 1, references 83 on both sides of the top surface 84); 
 	the thermal print head further includes a glaze layer having a pair of end edges arranged apart from each other in the secondary scan direction and formed in contact with the top surface ([0019], lines 1-4; also see Fig. 1, the pair of end edges of the glaze layer 21 in contact with the top surface 84); 
 	the plurality of heating portions are formed on the glaze layer (Fig. 1, the heating portions 26 are formed on the glaze layer 21); and 
 	when observed in the thickness direction, each of the pair of end edges includes a receding section, the receding section is located closer to an inner side of the top surface than a junction of the top surface and the pair of inclined surfaces ([0020], lines 1-5; also see Fig. 1 the receding sections 71 and 72 of the glaze layer 21 (polishing surfaces)).

10.	Regarding claim 2: Sugawara disclosed the thermal print head according to claim 1, wherein the protruding surface extends along the main scan direction (Fig. 2, reference 21), and the glaze layer protrudes toward one side which the top surface faces in the thickness direction (see Fig. 1).

11.	Regarding claim 3: Sugawara disclosed the thermal print head according to claim 2, wherein a peripheral edge of the glaze layer is curved at a cross section along the thickness direction and the secondary scan direction (see Fig. 1, the peripheral edges of the glaze layer 21 are curved).

12.	Regarding claim 4: Sugawara disclosed the thermal print head according to claim 3, wherein a size of the glaze layer in the thickness direction is greatest at a center of the glaze layer in the secondary scan direction (see Fig. 1, a size of the glaze layer 21 in the thickness direction is greatest at a center of the glaze layer in the secondary scan direction).

13.	Regarding claim 5: Sugawara disclosed the thermal print head according to claim 4, wherein in the secondary scan direction, the plurality of heating portions are located at the center of the glaze layer in the secondary scan direction (see Fig. 1, in the secondary scan direction, the plurality of heating portions are located at the center of the glaze layer (left to right direction in the figure)).

14.	Regarding claim 6: Sugawara disclosed the thermal print head according to claim 4, wherein at the cross section, the peripheral edge of the glaze layer includes an edge end portion connected to any of the pair of end edges (see Fig. 1), 
 	the edge end portion has a curved line that is convex toward one side facing the top surface face in the thickness direction (see Fig. 1); and 
 	at the cross section, an inclined angle of a tangent line of the edge end portion passing through the end edges relative to the top surface is less than an inclined angle of each of the pair of inclined surfaces relative to the main surface (see Fig. 1, an incline angle between the end edges of the glaze layer 21 and the top surface 84 is less than an incline angle between the pair of inclined surfaces 83 and the main surface 80).

15.	Regarding claim 7: Sugawara disclosed the thermal print head according to claim 1, wherein the glaze layer includes a glass-containing material ([0019], lines 1-2).

16.	Regarding claim 8: Sugawara disclosed the thermal print head according to claim 1, wherein the pair of inclined surfaces are inclined in a manner of approaching each other from the main surface to the top surface (see Fig. 3, references 83 on both sides of the top surface 84).

17.	Regarding claim 9: Sugawara disclosed the thermal print head according to claim 8, wherein each of the pair of inclined surfaces includes a first region connected to the main surface, and a second region connected to the top surface and the first region, and wherein an inclined angle of the 34second region relative to the main surface is less than an inclined angle of the first region relative to the main surface (see Fig. 1, an incline angle of the upper portion of the inclined surfaces is less than an incline angle of the lower portion of the inclined surfaces).

18.	Regarding claim 10: Sugawara disclosed the thermal print head according to claim 1, wherein the substrate comprises a semiconductor material, and the semiconductor material comprises a monocrystalline material including silicon ([0016], line 3. Fig. 1 also shows the substrate as a monocrystalline material).

19.	Regarding claim 12: Sugawara disclosed the thermal print head according to claim 11, wherein the wiring layer includes: 
 	a common wire, located on one side in the secondary scan direction relative to the plurality of heating portions (Fig. 1, the common electrode wire on one side of the heating portion 26); and 
 	a plurality of independent wires, located on the other side in the secondary scan direction relative to the plurality of heating portions (Fig. 1, the individual electrode wire on the other side of the heating portion 26), and wherein 
 	a portion of the common wire is formed on the inclined surface located on one side of the pair of inclined surfaces in the secondary scan direction (see Fig. 1), and 
 	a portion of each of the plurality of independent wires is formed on the inclined surface located on the other side of the pair of inclined surfaces in the secondary scan direction (see Fig. 1).

20.	Regarding claim 13: Sugawara disclosed the thermal print head of claim 11, further comprising a protection layer covering the insulation layer, the plurality of heating portions and the wiring layer ([0022], line 3, also see Fig. 1, reference 29).

21.	Regarding claim 14: Sugawara disclosed a thermal printer (see Fig. 3), comprising: the thermal print head of claim 1 (see the rejection of claim 1, also see Fig. 3, reference 11); and a pressure roller, arranged oppositely to the plurality of heating portions ([0027], line 1; also see Fig. 3, reference 60).

Claim Rejections - 35 USC § 103
22.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

23.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


24.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sugawara (JP Pub. Nº 2014-193563), in view of Kimura et al. (US Pub. Nº 2019/0263141).

25.	Regarding claim 11: Sugawara disclosed the thermal print head of claim 1.
 	Sugawara is silent about further comprising an insulation layer covering the main surface, the pair of inclined surfaces and the glaze layer, wherein the resistance layer is in contact with the insulation layer.
 	Kimura et al. disclosed a thermal print head (Fig. 6, reference A1) comprising an insulation layer ([0067], lines 1-3; also see Fig. 6, reference 19) covering the main surface (Fig. 6, reference 11), the pair of inclined surfaces (see Fig. 6) and a protrusion on the main surface (Fig. 6, reference 13), wherein a resistance layer is in contact with the insulation layer (Fig. 6 shows the insulating layer 19 in contact with a resistance layer 4).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kimura et al. with those of Sugawara by providing an insulating layer in the thermal head in order to prevent overheating of the thermal head.

26.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sugawara (JP Pub. Nº 2014-193563), in view of He et al. (CN 101412323).

27.	Regarding independent claim 15: Sugawara disclosed a manufacturing method of a thermal print head ([0001], lines 1-2), comprising: 
 	35forming a main surface facing a thickness direction ([0017], line 2; also see Fig. 1, reference 80), and a protruding surface connected to the main surface and protruding toward one side which the main surface faces in the thickness direction on a base material ([0017], lines 3-4; also see Fig. 1, reference 81); 
 	forming a resistance layer on the main surface and the protruding surface ([0016], line 3; also see Fig. 1, reference 27), the resistance layer including a plurality of heating portions arranged in a main scan direction ([0021], lines 3-5; also see Fig. 1, reference 26); and 
 	forming a wiring layer in contact with the resistance layer and conductive to the plurality of heating portions ([0016], lines 3-4; also see Fig. 1, reference 28), 
 	wherein the protruding surface includes a top surface parallel to the main surface ([0019], line 5; also see Fig. 1, reference 84), and a pair of inclined surfaces connected to the top surface and the main surface and arranged apart from each other in a secondary scan direction ([0018], lines 1-3; also see Fig. 1, references 83 on both sides of the top surface 84), and 
 	wherein the manufacturing method further comprises forming a glaze layer in contact with the top surface between the forming of the main surface and the protruding surface and the forming of the resistance layer ([0019], lines 1-4; also see Fig. 1, the glaze layer 21 is provided between the top surface and the resistance layer 27).
 	Sugawara is silent about wherein in the forming of the glaze layer, after providing a glaze material in a fluid to the top surface, the glaze material is sintered to form the glaze layer.   
 	He et al. disclosed a method of manufacturing a thermal head comprising a glaze layer, wherein in the forming of the glaze layer, after providing a glaze material in a fluid to the top surface, the glaze material is sintered to form the glaze layer (Background technique, paragraphs [0001], lines 1-2 and [0002], lines 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of He et al. with those of Sugawara by forming the glaze layer through sintering in order to facilitate the shaping of the glazing layer as disclosed by He et al. 

Conclusion
28.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
29.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
30.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN MEIER can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
31.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOVI M AMEH/Primary Examiner, Art Unit 2853